Citation Nr: 1016513	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant served on active duty from June 1983 to 
September 1983.  He also served from May 1989 to September 
1991, however, the appellant was discharged from that term of 
service under other than honorable conditions.  In an 
unappealed June 2006 administrative decision it was 
determined that the character of the appellant's service that 
led to his discharge was dishonorable and that VA 
compensation based on that term of service was barred.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office & Insurance Center (RO), which denied 
the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, Appeal to the Board, the appellant indicated 
he wanted to have a video conference hearing before the 
Board.  He subsequently requested a hearing at the central 
office of the Board in Washington, D.C., however, in April 
2010, he requested a video conference hearing in lieu of 
traveling to Washington.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing before the Board 
in accordance with the docket number of 
his appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


